Judgment, Supreme Court, *283New York County (Joan C. Sudolnik, J., at jury trial and sentence), rendered May 10, 1991, convicting defendant of two counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12Víá to 25 years, unanimously affirmed.
Contrary to defendant’s argument, we perceive no abuse of discretion in sentencing (People v Farrar, 52 NY2d 302).
Defendant’s further argument that he was penalized for proceeding to trial is facially meritless as no plea offer was made in this case. Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.